UNITED STATES COURT OF APPEALS
                              FOR THE FIFTH CIRCUIT



                                      No. 95-40732
                                    Summary Calendar


UNITED STATES OF AMERICA,
                                                                          Plaintiff-Appellee,
                                           versus
MILLARD DEAN LOFTIS,
                                                                       Defendant-Appellant.



                       Appeal from the United States District Court
                            For the Eastern District of Texas
                                     (5:94-CV-76)
                                       April 23, 1996


Before POLITZ, Chief Judge, GARWOOD and STEWART, Circuit Judges.
PER CURIAM:*
       Millard Dean Loftis appeals the denial of his motion for relief under 28 U.S.C.
§ 2255, contending that he received ineffective assistance of counsel; the district court gave
improper reasons and employed an incorrect analysis when departing upward from the
applicable guideline sentencing range; the government did not notify him of its intention to
seek an upward departure; and the district court denied him the right of allocution at
sentencing. Our review of the record and briefs discloses no reversible error.


   *
     Pursuant to Local Rule 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in Local Rule
47.5.4.
         We will not consider the contentions of ineffective assistance of counsel which Loftis
raises for the first time on appeal.1 His contention that he was denied his right of allocution
is not persuasive for it lacks a factual basis. His further contention that counsel was
ineffective for failing to raise his fourth amendment contentions on direct appeal is likewise
unconvincing; Loftis pleaded guilty and thus waived the suppression issues.2 As to Loftis’s
remaining contentions, we affirm for essentially the facts found, authorities cited, and
reasons given by the learned district judge.3
         AFFIRMED.




   1
       Varnado v. Lynaugh, 920 F.2d 320 (5th Cir. 1991).
   2
       Smith v. Estelle, 711 F.2d 677 (5th Cir. 1983), cert. denied, 466 U.S. 906 (1984).
   3
   See Loftis v. United States, No. 5:94-CV-076 (E.D.Tex., Aug. 23, 1995) (unpublished
order).
                                                2